Proceeding pursuant to Executive Law § 298 to review an order of the Commissioner of the State Division of Human Rights, dated October 13, 1989, which, after a hearing, found that Becton Dickinson Immunodiagnostics did not discriminate against the petitioner because of her sex and national origin (see, Executive Law § 296 [1] [a]).
Adjudged that the order is confirmed and the proceeding is dismissed on the merits, with costs to the respondent Becton Dickinson Immunodiagnostics payable by the petitioner.
The determination by the Commissioner that the respondent Becton Dickinson Immunodiagnostics did not unlawfully discriminate against the petitioner on the basis of her national origin and sex was supported by substantial evidence (see, Matter of Consolidated Edison Co. v New York State Div. of Human Rights, 77 NY2d 411, 417-418; 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176). There was evidence that the petitioner did not follow company procedure in documenting her work, had poor interpersonal skills, did not get along with her co-workers, and kept irregular hours.
Furthermore, the limited questioning of the petitioner by the Administrative Law Judge was done to clarify confusing testimony and to facilitate the orderly and expeditious prog*746ress of the hearing (see, People v Yut Wai Tom, 53 NY2d 44, 57; People v Jamison, 47 NY2d 882, 883-884). In this administrative proceeding which was held before an Administrative Law Judge, the danger that the Administrative Law Judge’s intervention would unduly prejudice the petitioner was minimal (see, Matter of James Robert L., 122 AD2d 51). Thompson, J. P., Kunzeman, Miller and O’Brien, JJ., concur.